Citation Nr: 1704770	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-34 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to a  herbicide agent.  

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to a herbicide agent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appellant is a Veteran who served on active duty from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

 The Veteran and his wife, D.B., testified before the undersigned Veterans Law Judge at a video conference hearing in July 2015.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was diagnosed to have diabetes mellitus and prostate cancer many years after service.

2.  The Veteran did not serve in Vietnam, nor did he serve in Thailand during the Vietnam Era.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 (2016).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was advised of the information and evidence necessary to substantiate his claims in a February 2012 letter.  His service records, and relevant post service treatment record have been obtained, and there is no indication any identified relevant records have not been sought.  For the reasons explained below, the Veteran was not examined in connection with the matter.  He and his wife testified at a hearing before the undersigned in October 2016, where testimony was given regarding the Veteran's in-service duty and his duty assignments, in an effort to support the Veteran's contention of herbicide agent exposure.  There has been no contention VA has failed in its duties to notify and assist the Veteran, or of any shortcomings in the conduct of the hearing.  In view of this, the Board may proceed to the merits of the appeal.   

The Veteran is seeking service connection for diabetes mellitus and prostate cancer as secondary to exposure to a herbicide agent.  He claims that he was exposed as a result of his in-service duties while stationed at Udorn Royal Thai Air Force Base (RTAFB) in Thailand from May 1962 to August 1962.  (Service records confirm the Veteran's assignment to Thailand during this period.  They show he did not serve in Vietnam.)  During the October 2016 Board hearing, the Veteran testified under oath that he was a driver for a Sergeant Major who he drove around the base and out into the local community.  He testified that he was exposed to a herbicide agent while repeatedly driving around the base perimeter fence line and while driving on the dirt road and air strip to exit the base onto the main highway outside the base.  See also statements from the Veteran dated August 2011, August 2013, and May 2014.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki,  581 F.3d. 1313 (Fed. Cir. 2009); Caluza v. Brown,  7 Vet. App 498, 506 (1995). Certain chronic diseases, including diabetes mellitus and malignant tumors, may be service connected on a presumptive basis if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.308, 3.309 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 are met. 38 C.F.R. § 3.309.  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307

If a Veteran was exposed to an herbicide agent during active service, certain specific diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  Type II diabetes and prostate cancer are among those diseases for which service connection may be so presumed.  38 C.F.R. § 3.309.  

The above mentioned regulations concerning the presumption of service connection for those exposed to an herbicide agent address themselves to individuals who served in Vietnam proper, (which includes service in the waters offshore).  The Veteran in this case did not serve in Vietnam, and therefore, these provisions are not directly applicable to him.  Nevertheless, VA has recognized the use of herbicides and herbicide agents in Thailand, and provides guidance for the development of claims where it is contended the disability at issue is the result of exposure to herbicides while serving in Thailand.  See VA Manual M21-1, Part IV, Subpart ii, 1.H.5.b.  However, these manual provisions are applicable to those whose service in Thailand was during the Vietnam Era.  The Vietnam Era is defined by regulation as service in Vietnam between Feb. 28, 1961 and May 7, 1975, or otherwise between August 4, 1964 and May 7, 1975.  38 C.F.R. § 3.2(f). Since the Veteran served in Thailand prior to 1964, the manual provisions do not address his circumstances.  

Without the regulatory or manual support, there is no evidentiary basis for concluding the Veteran was exposed to a herbicide agent apart from his contentions.  The Veteran is not shown to have the competence to establish his exposure to herbicide agents in Thailand, or elsewhere, and therefore his contentions in this regard are not probative.  In view of this, it is unnecessary to seek a medical opinion in this case as there is no established in-service event to which the claimed disabilities may be associated.  Accordingly, while there is no reason to doubt the accuracy of the description of the duties the Veteran performed while he served in Thailand, because his service there pre-dated 1964, it provides no support for a finding it exposed him to herbicide agents, and therefore no basis for presuming service connection for diabetes or prostate cancer, or otherwise linking the disabilities to an in service herbicide agent exposure.  

Separately, the Veteran does not assert and the record does not show that either claimed disability was first manifested in service or within a year of service.  Diabetes was first diagnosed in approximately 1997, and prostate cancer in 2009.  Further, the record does not include any competent and credible evidence of a nexus between the Veteran's cancer and his active duty service, or his diabetes and active service.  In this regard, although lay witnesses are competent to opine as to some matters of diagnosis and etiology, that is not the case here since cancer and diabetes are internal medical processes which extend beyond an immediately observable cause-and-effect relationship.  

Accordingly, this record fails to show the Veteran was exposed in service to an herbicide agent, that he experienced prostate cancer or diabetes in service or within the first post service year, or that any competent authority has linked his prostate cancer or diabetes to service.  In view of this, a basis upon which to establish service connection for prostate cancer or for diabetes mellitus has not been presented.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for prostate cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


